In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐2652 
JOHN E. and FRANCES L. ROGERS, 
                                              Petitioners‐Appellants, 

                                  v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                               Respondent‐Appellee. 
                      ____________________ 

               Appeal from the United States Tax Court. 
               No. 22667‐07 — Harold A. Haines, Judge. 
                      ____________________ 

     ARGUED APRIL 19, 2013 — DECIDED AUGUST 26, 2013 
                 ____________________ 

  Before  EASTERBROOK,  Chief  Judge,  and  POSNER  and 
WILLIAMS, Circuit Judges. 
    POSNER,  Circuit Judge. A trial before the Tax Court result‐
ed in a determination that in 2003 John Rogers and his wife 
had failed without justification to report $984,655 of taxable 
income  attributable  to  income  of  Portfolio  Properties,  Inc. 
(PPI), an S corporation wholly owned by Mr. Rogers, and to 
a  distribution  that  he  had  received  from  PPI.  T.C.  Memo 
2011‐277, 102 T.C.M. (CCH) 536 (2011). For tax purposes the 
income  of an S Corporation  is  deemed the  personal  income 
2                                                         No. 12‐2652 


of the shareholders, 26 U.S.C. § 1366, in this case the  share‐
holder.  After  the  Tax  Court  rejected  Rogers’  arguments—
repeated in this appeal—that the disputed income had been 
held  in  trust  for  third  parties  and  so  wasn’t  taxable  to  him, 
the parties stipulated that if Rogers’ arguments were rejected 
he  had  a  tax  deficiency  of  $269,107  and  also  owed  the  gov‐
ernment  a  $5000  penalty.  (We  disregard  his  wife.  Although 
the couple filed a joint return, she appears to have had noth‐
ing to do with the shenanigans that gave rise to the deficien‐
cy.)  As  a  detail,  we  remark  the  minuteness  of  the  penalty. 
The  Tax  Court  determined  that  Rogers’  $269,107  tax  defi‐
ciency was attributable to his “substantial understatement of 
income  tax,”  which  is  penalized  by  26  U.S.C.  § 6662(a).  The 
penalty specified in the statute is 20 percent of the deficien‐
cy, but the stipulation we mentioned states that only a 5 per‐
cent penalty would be imposed, we know not why. 
     This  is  a  companion  case  to  Superior  Trading,  LLC  v. 
Commissioner, Nos. 12‐37 et al., also decided today, in which 
we uphold the disallowance of losses claimed by companies 
created  by Rogers  to  implement a  distressed  asset/debt  tax‐
shelter (“DAD”) scheme. We also uphold the imposition of a 
“gross  valuation  misstatement”  penalty.  Though  the  émi‐
nence grise of the unlawful tax shelter, Rogers was not a par‐
ty  to  that  case,  the  deficiency  and  penalty  assessed  against 
him in this case arose from his creation of the shelter. 
    Rogers  had  created  a  partnership  called  Warwick  Trad‐
ing, LLC. The partners were a Brazilian retailer named Lojas 
Arapuã  S.A.  that  contributed  receivables  to  the  partnership 
that  were  worth  a  small  fraction  of  their  face  amount  be‐
cause they were largely uncollectible, and a company owned 
by  Rogers  named  Jetstream  Business  Limited  that  was  des‐
No. 12‐2652                                                          3 


ignated  Warwick’s  managing  partner,  responsible  for  col‐
lecting  the  receivables.  Because  property  contributed  to  a 
partnership  retains  its  original  basis  no  matter  how  far  its 
market value has fallen, the receivables had the potential to 
generate  losses  that  would  be  deductible  from  the  taxable 
income of U.S. taxpayers who later entered the partnership, 
though  in  Superior  Trading  we  hold  that  the  potential  could 
not  be  realized  because,  among  other  reasons,  the  partner‐
ship was a sham. 
    Rogers  had  created  PPI—which  plays  a  critical  role  in 
this case—to sit between himself and Jetstream. The tax shel‐
ter was sold to U.S. taxpayers for a total of $2.4 million. Half 
was the purchase price of partnership interests in Warwick. 
The  other  half  appears  to  have  been  a  payment  to  Rogers 
(via PPI) for creating the shelter. Rogers directed the buyers 
of the interests (the shelter investors) to wire the entire $2.4 
million to PPI’s bank account rather than Warwick’s, telling 
them  that  Warwick  lacked  adequate  banking  facilities.  PPI 
funneled  half  the  money  received  from  the  investors  to 
Warwick to pay Arapuã for the receivables that undergirded 
the  partnership  interests  that  the  shelter  investors  were  ac‐
quiring, but retained the other half. The Tax Court deems the 
half  (i.e.,  $1.2  million)  retained  by  PPI  taxable  income  of 
Rogers; he reported less than half of it as income. 
    He argues that the $1.2 million retained by PPI (some of 
which, however, PPI distributed to him) was held in trust for 
the benefit of Warwick and that therefore the alleged tax de‐
ficiency  was  a  “partnership  item”  and  so  should  have  been 
resolved  “at  the  partnership  level,”  26  U.S.C.  §§  6221,  6225, 
6226,  and  so  not  in  this  case,  which  is  about  personal  not 
partnership  income.  Superior  Trading  is  the  case  that  deals 
4                                                        No. 12‐2652 


with the partnership level of Rogers’ tax shelter, and the is‐
sue  of  the  Rogers’  alleged  tax  deficiency  was  not  raised  in 
that case. But the Tax Court ruled in the present case that the 
money received by PPI and either retained by it or distribut‐
ed to Rogers but not forwarded to Warwick was not held in 
trust for Warwick—it was PPI’s money—and so the tax sta‐
tus of  that money was not  an  issue for resolution  in  a  part‐
nership‐level case. 
    There is no documentation evidencing a trust. Rogers de‐
scribes the money as “imprest [sic] with a trust for the bene‐
fit of Warwick.” That sounds a little like a constructive trust, 
which indeed usually lacks documentation—because it’s not 
a  real  trust.  Restatement  (Third)  of  Restitution  &  Unjust  En‐
richment § 55, comment b (2011). It is a remedy for unjust en‐
richment:  “When  property  has  been  acquired  in  such  cir‐
cumstances that the holder of the legal title may not in good 
conscience retain  the  beneficial interest  equity  converts  him 
into a trustee.” Beatty v. Guggenheim Exploration Co., 122 N.E. 
378,  386  (N.Y.  1919)  (Cardozo,  J.);  see  also  1  Dan  B.  Dobbs, 
Dobbs Law of Remedies § 4.3(2), pp. 589–90 (2d ed. 1993). But 
Rogers is not arguing that PPI, which he controls, converted 
or otherwise wrongfully deprived Warwick of any money or 
other property; and if it had, that could hardly generate a tax 
benefit for Rogers, for he would be the wrongdoer. 
     Nevertheless  there  is  something  to  Rogers’  trust  argu‐
ment,  though  not  enough.  An  agent  receiving  funds  on  be‐
half  of  his  principal  has  a  fiduciary  duty  to  maintain  the 
principal’s funds in a segregated account. Restatement (Third) 
of  Agency  § 8.12  and  comment  c  (2006);  cf.  Rodrigues  v.  Her‐
man, 121 F.3d 1352, 1356 (9th Cir. 1997). PPI appears to have 
done that with regard to the $1.2 million that the shelter in‐
No. 12‐2652                                                           5 


vestors were paying for the partnership interests. For it for‐
warded that amount to Warwick for distribution to Arapuã 
(and to another Brazilian company which had incurred costs 
in helping to administer the tax shelter). 
    Rogers  testified  that  the  other  half,  the  $1.2  million  that 
PPI  did  not  forward  to  Warwick,  was  also  held  in  trust  for 
Warwick,  to  pay  expenses  that  Warwick  might  incur  in  the 
future.  The  Tax  Court  wasn’t  required  to  believe  him,  and 
didn’t. Rogers had caused  PPI to distribute  to him $732,000 
of the $1.2 million that PPI did not forward to Warwick, and 
he argues that he held all $732,000 in trust for Warwick. But 
he paid income tax on $513,501 of that amount, which he de‐
scribed as payment for his legal services to PPI. That charac‐
terization is inconsistent with his having held the money in 
trust for Warwick. He says that he mistakenly reported it as 
personal  income,  because  2003  was  a  difficult  time  for  him 
and he was confused. But he never sought to file an amend‐
ed return, and years later he stipulated that the $513,501 was 
indeed  personal  income.  He  tried  to  withdraw  the  stipula‐
tion at the trial; the court refused to let him. That was sensi‐
ble.  How  could  anyone  believe  that  if  the  $513,501  was  not 
his  personal  income,  he, though  an experienced tax  lawyer, 
would nevertheless have paid income tax on it? 
    Worse,  if  Rogers  was  holding  in  trust  the  money  he  re‐
ceived  from  PPI  and  then  using  it  to  reimburse  himself  for 
legal  services,  he  was  committing  a  grave  breach  of  trust. 
Wal‐Mart Stores, Inc. Associates’ Health & Welfare Plan v. Wells, 
213 F.3d 398, 401 (7th Cir. 2000); see Ill. Rule of Professional 
Conduct  1.15  (2011);  ABA  Model  Rule  of  Professional  Con‐
duct  1.15  (2013).  He  thus  is  driven  to  argue  both  that  the 
money was in trust and so not taxable to him and that it was 
6                                                         No. 12‐2652 


his personal property and so he committed no ethical or le‐
gal violations in using it to defray personal expenses. That is 
a  tightrope  that  no  one  can  walk.  The  Tax  Court  was  justi‐
fied  in  inferring  from  his  treatment  of  the  bulk  of  the 
$732,000 distribution that he caused PPI to pay him that only 
the  $1.2  million  paid  to  Warwick  (and  not  in  issue  in  this 
case) was trust money. This was more telling evidence than 
the  explanations  Rogers  offered  after  being  caught  with  his 
hand in the cookie jar. 
    One loose end remains to be tied up. The money that PPI 
neither forwarded to Warwick nor deducted from its income 
as  payments  to  Rogers  and  others  for  services  (i.e., 
$1,218,377  minus  $513,501  paid  to  Rogers  and  $22,039  paid 
to law firms for legal services rendered to PPI) was presum‐
ably intended to compensate Rogers for thinking up and or‐
ganizing  the  tax  shelter.  All  that  matters,  though,  is  that  it 
was  income  to  him  because  PPI  was  an  S  corporation  and 
Rogers its only shareholder, rather than being money held in 
trust by PPI or by him. 
                                                            AFFIRMED.